          Case 1:19-cr-00366-LGS Document 231 Filed 06/27/21 Page 1 of 3
                                      Paul H. Schoeman             1177 Avenue of the Americas
                                      Partner                      New York, NY 10036
                                      T 212.715.9264               T 212.715.9100
                                      F 212.715.8064               F 212.715.8000
                                      PSchoeman@kramerlevin.com


June 27, 2021


Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

        Re:      United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

               We respectfully submit this letter in response to the government’s letter of June
26, 2021, Dkt. No. 230.

                The defense has fully complied with the rules of evidence and with all of the
Court’s orders and procedures. If the government believed that any question asked by the
defense during cross-examination was improper, it could and should have objected, as it has not
hesitated to do during this trial. The government did not do so. Similarly, if the government
believed that the cross-examination of Mr. Langhofer or Ms. Ivakhnik created an evidentiary
record that was misleading, the government could and should have sought to clarify the record
through redirect examination. The government did not do so. That the government is only now
complaining, two days later, suggests it is simply unhappy that its witnesses have been subjected
to effective, and entirely appropriate, cross-examination.

                The government’s letter misleadingly describes the events leading up to Mr.
Langhofer’s testimony. The defense objected to the admission of presidential transition team
documents on the ground that the government had not called a witness with knowledge of how
the documents were actually created or used by the transition team. Over our objection, the
government chose to offer the documents through Mr. Langhofer based merely on the fact that
they existed in the dataset he had collected and produced. Even after the Court overruled the
defense’s objection and determined that Mr. Langhofer’s testimony provided an adequate
foundation for the admission of documents, the defense did not intend to introduce any exhibits
during cross-examination. Rather, the defense sought to provide context for the information that
the government elicited from Mr. Langhofer in support of its case. Among other things, the
government elicited that he had produced documents that listed “Manafort” as the referrer for
Mr. Calk, and then in fact published those documents to the jury while Langhofer was on the
stand. Tr. 261:7 – 263:12. To meet that evidence, the cross-examination elicited testimony from
Mr. Langhofer that, among other things, the documents he produced also included spreadsheets
and presentation decks that did not list Manafort as the referrer. When Mr. Langhofer asserted a
failure of recollection in response to certain questions, the defense used documents that he had
produced to the government to refresh his recollection.


KRAMER LEVIN NAFTALIS & FRANKEL LLP                                 NEW YORK | SILICON VALLEY | PARIS
         Case 1:19-cr-00366-LGS Document 231 Filed 06/27/21 Page 2 of 3
The Honorable Lorna G. Schofield
June 27, 2021


               The government wrongly contends that it was improper to seek to refresh Mr.
Langhofer’s recollection because, the government claims, he had no personal knowledge of the
documents at issue. In addition to being an invalid basis for an objection,1 this is simply not true.
Mr. Langhofer personally produced all of the presidential transition team documents. 3500-028-
006; 3500-028-008. There are only 52 documents in the production, the bulk of which were
heavily redacted by Mr. Langhofer personally or under his supervision. 3500-028-013. He also
prepared and transmitted to the government a privilege log of documents that he had reviewed
but did not produce. 3500-028-006. There was nothing improper about asking Mr. Langhofer
whether certain of these documents refreshed his recollection, nor is it surprising that certain of
them did. Nor were any of these documents a “surprise revelation,” as the government claims.
See Dkt. No. 230 at 4. The documents were produced by Mr. Langhofer to the government in
November 2018, and were contained in one of the government’s first productions to the defense.

               During the relatively brief cross-examination of Mr. Langhofer, the defense did
offer one document in evidence. That happened for a specific reason. In response to a question
about whether the document refreshed his recollection, Mr. Langhofer testified, “This actually is
the document that I remember about this interview but the date range seems roughly correct.”
Tr. 280:17-18. At that moment, defense counsel paused to consider how to proceed because the
witness had testified about the content of a document that was not in evidence. When the
government did not object, the defense believed that the best course was to offer the document in
evidence. This should have been uncontroversial since the witness had testified that all of the
documents bearing the TFA_CALK identification had been produced from his files and were
therefore admissible on the same basis on which the government has admitted its selected
exhibits. The government’s only objection at that point – “[t]his witness hasn’t seen it before,”
Tr. 280:22-23 – was clearly incorrect and was overruled by the Court.

                 The government’s belated objection to the use of admitted exhibits during the
cross-examination of Ms. Ivakhnik is also without merit. The government’s complaint is that
Ms. Ivakhnik did not have personal knowledge of the exhibits. Ms. Ivakhnik inarguably did
have personal knowledge of the issues and the people involved and worked closely with them at
that time. The exhibits in question each related to specific factual matters about which the
government elicited testimony, and the cross-examination was a fair response to the
government’s misleading attempt to suggest that Mr. Calk was aware of certain information that
Ms. Ivakhnik knew but did not share with him. This was entirely ordinary, fair and predictable
cross-examination in light of the direct, to which the government, again, did not object. It is
particularly remarkable to hear the government complaining that a witness was asked questions
about documents as to which she lacked personal knowledge. Just last weekend, the government
filed a letter arguing that it should be permitted to present an FBI summary witness who, unlike

1
  See United States v. Schwartzbaum, 527 F.2d 249, 253 (2d Cir. 1975) (citing “the general
principle that any writing may be used to refresh the recollection of a witness, even if that
writing is not made by the witness himself”); 28 Charles Alan Wright & Victor James Gold, Fed.
Prac. & Proc. Evid. § 6184 (2d ed. 1993) (“If a writing is employed, it is generally agreed that it
need not have been authored by the witness, need not have been made contemporaneous with the
matters described therein, need not be an original, and need not be admissible or even reliable.”
(collecting cases)).


                                                                                                        2
         Case 1:19-cr-00366-LGS Document 231 Filed 06/27/21 Page 3 of 3
The Honorable Lorna G. Schofield
June 27, 2021


Ms. Ivakhnik, has absolutely no personal knowledge of any relevant events. The government
apparently intends to call this witness to testify for hours about dozens of exhibits merely on the
basis that they are in evidence. If there is some reason that the defense should be precluded from
doing on cross what the government intends to do on direct, we cannot divine what it is.

                 Finally, we address the two specific requests made by the government. The first
request is that the Court rule that, “cross-examination must adhere to Rule 611(b).” Dkt. No. 230
at 3. This is somewhat inscrutable given that the rule itself gives the Court virtually unlimited
discretion to grant greater latitude on cross-examination than the government desires here. The
real issue is that the government has adopted a crabbed and self-serving interpretation of “the
subject matter of the direct examination,” see Fed. R. Evid. 611(b) – essentially arguing that a
witness who testifies that a traffic light was green cannot be asked about anything else observed
happening at the intersection. Even if that approach had any merit, there would be little point in
requiring all of the government’s witnesses to return to Court in mid-July in order to be called as
witnesses in the defense case.

                The government’s request for disclosure of documents that could be used to
refresh a witness’s recollection is much more troubling. It is clearly a backdoor means of
seeking the blueprint for the defense’s cross-examination of upcoming witnesses. We are
unaware of any trial conducted pursuant to the Federal Rules of Evidence in which the defense
(or the government) has been required to identify in advance the documents that might be used to
refresh the recollection of a witness on cross-examination. Documents used for this purpose are
marked for identification (and for efficiency, often pre-marked), but even when they are shown
to the witness they are not introduced into evidence (unless the adverse party chooses to offer
them). In accordance with the Court’s rules and procedures, the defense has identified more than
150 exhibits that it does intend to introduce in evidence, and many of them have been admitted
by the Court. In the event that the defense intends to introduce other exhibits based on the
conduct of the trial, it will add them to its exhibit list.2


Respectfully submitted,

/s/ Paul H. Schoeman

Paul H. Schoeman
Darren A. LaVerne
cc:    All counsel (via ECF)


2
  The government’s claim that the Court’s July 10, 2020 Order requires identification of
documents used to refresh recollection is without basis in the order itself, which requires the
defense to “identify potential exhibits he may introduce in the defense case, including
non-impeachment exhibits he may introduce in connection with cross-examination of the
Government’s witnesses.” Dkt. No. 95 at 2 (emphasis added). As the government well knows,
documents used to refresh a witness’s recollection are not introduced into evidence.


                                                                                                      3
